Exhibit 10.7

CONTROL AGREEMENT

THIS CONTROL AGREEMENT (the “Agreement”) is made as of the              day of
May, 2008, by and among MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”),
ACCESS WORLDWIDE COMMUNICATIONS, INC. (“Borrower”), and M&T SECURITIES
(“Broker”).

BACKGROUND

A. Broker has established and is maintaining a securities, custodial, trust,
trading or similar account, Account No. AZD-590628 in the name of Borrower (as
such account may be renumbered or retitled, the “Account”).

B. Borrower and the Lender have entered into a certain Loan and Security
Agreement dated August 8, 2007, as amended (the “Loan Agreement”) pursuant to
which Borrower extended to Lender a certain $8,000,000 revolving credit
facility. Borrower’s obligations under the Loan Agreement are secured by a
pledge of Borrower’s grant of a security interest in and to certain financial
assets and investment property, including without limitation, the Account, all
financial assets or investment property credited to the Account and all
additions, substitutions, replacements, proceeds, income, dividends and
distributions thereon (collectively, the “Collateral”).

C. The parties hereto are entering into this Agreement to perfect the security
interest of the Lender in the Collateral, and to provide for the control of the
Collateral.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

AGREEMENT

1. Notice of Security Interest. Broker hereby acknowledges that this Agreement
constitutes written notification to the Broker, pursuant to Articles 8 and 9 of
the Uniform Commercial Code (as adopted and enacted and in effect from time to
time in the States of New York and Delaware, the “UCC”) and applicable federal
regulations for the Federal Reserve Book Entry System, of the Lender’s security
interest in the Collateral. Broker, Borrower and Lender are also entering into
this Agreement to provide for the Lender’s control of the Collateral and to
perfect, and confirm the priority of, the Lender’s security interest in the
Collateral.

2. Representations and Warranties. Broker hereby represents and warrants to and
covenants with Lender as follows:

2.1 Broker maintains the Collateral, including without limitation the Account,
for Borrower and the Collateral is, and will remain, in the Broker’s possession.



--------------------------------------------------------------------------------

2.2 All property credited or deposited to the Account, and all other rights of
Borrower against Broker arising out of the Account, including any free credit
balances, will be treated as “financial assets” under Article 8 of the UCC.

2.3 No third party has a right to give an entitlement order regarding financial
assets in the Account. Broker will not agree with any third party that Broker
will comply with entitlement orders originated by the third party.

2.4 Broker (i) recognizes the security interest granted under the Loan Agreement
by Borrower to Lender in the Collateral, and (iii) has marked its books and
records to reflect the security interest of the Lender in the Collateral.

2.5 Broker will not advance any margin or other credit to the Borrower in the
Account, either directly or by allowing the Borrower to trade in instruments
such as options and commodities contracts that create similar obligations, nor
hypothecate any securities now or during the term of this Agreement contained in
the Account.

2.6 Broker has not previously taken, or granted, a security interest in any of
the Collateral, and Broker has not been notified of any other security interest
in or encumbrance on any of the Collateral.

2.7 Broker hereby waives and releases all liens, claims, encumbrances and rights
of setoff it may have against any of the Collateral, and agrees that, except for
the payment of its normal and customary fees and commissions, it will not assert
any such lien, claim, encumbrance or right of setoff against any of the
Collateral.

3. Control. Broker will comply with entitlement orders or any other directions
or instructions of any kind, respecting the Collateral originated by the Lender,
without requiring further consent by the Borrower. Until the Lender notifies the
Broker that (i) an Event of Default (as defined in the Loan Agreement) has
occurred and is continuing, and (ii) the Lender is exercising exclusive control
over the Collateral, including without limitation the Account, (a “Notice of
Exclusive Control”), and except as otherwise provided in Section 8 hereof,
Broker may comply with instructions originated by the Borrower to purchase and
sell securities included in the Collateral, and with respect to entitlement
orders with respect to the Account, and shall make trades of financial assets or
other Collateral held in the Account pursuant to such instructions. Upon
Broker’s receipt of a Notice of Exclusive Control, Broker will immediately cease
complying with orders or instructions originated by the Borrower concerning the
Account or the Collateral.

4. No Withdrawals. Notwithstanding the provisions of Section 3 above, Broker
shall not accept nor shall it comply with any entitlement order originated by
Borrower regarding the withdrawal of any financial asset or other Collateral
from the Account, nor shall it deliver any such Collateral to Borrower without
the express prior written consent of the Lender.

 

-2-



--------------------------------------------------------------------------------

5. Additional Undertakings of Broker. Broker hereby agrees with the Lender and
the Borrower that until otherwise notified by the Lender in writing, Broker:
(a) will mail any statements regarding the Collateral to the Lender at the same
time such are mailed to Borrower, to the address for the Lender provided in
Section 16 hereof or as otherwise provided by Lender in writing, (b) will act as
agent and bailee for the Lender, under Lender’s sole direction, for the purposes
stated herein (c) will not take any action which would adversely affect Lender’s
interest in the Collateral, including without limitation making loans to the
Borrower, taking (other than for the sole purpose of securing repayment of
expenses incurred by Broker in connection with the Account), or granting, a
security interest in any of the Collateral or setting off against any of it,
without prior written consent from the Lender, and (d) will not acknowledge or
otherwise accept instructions to exert any control over to identify, by book
entry or other means, any assignment or grant of a security interest in any of
the Collateral to any person or entity other than the Lender, and shall promptly
notify Lender if any person or entity asserts a lien, encumbrance or adverse
claim against any of the Collateral.

6. Subordination of Broker’s Security Interest. Broker subordinates in favor of
Lender any security interest, lien or right of setoff Broker may have, now or in
the future, against the Collateral, including without limitation, the Account or
financial assets in the Account, except that Broker will retain its prior lien
on financial assets in the Account to secure payment for financial assets
purchased for the Account and normal commissions and fees for the Account.

7. Brokers Expenses. All expenses incurred by Broker, in the ordinary course of
its administration of the Account will be Borrower’s sole responsibility but may
be repaid from the Account until such time as the Lender provides a Notice of
Exclusive Control to the Broker and after such Notice, Broker’s expenses will
not be repaid from the Account until all of the Borrower’s obligations to the
Lender have been indefeasibly repaid in full.

8. Responsibility of Broker. Except for permitting a withdrawal or payment in
violation of Sections 3 or 4 above or advancing margin or other credit to
Borrower in violation of Section 5 above, Broker shall have no responsibility or
liability to Lender for making trades of financial assets held in the Account at
the instruction of Borrower, or its authorized representatives, or complying
with entitlement orders concerning the Account originated by the Lender. Broker
shall have no duty to investigate or make any determination as to whether an
Event of Default exists and shall comply with a Notice of Exclusive Control even
if it believes that an Event of Default does not exist. Neither this Agreement
nor the Loan Agreement imposes or creates any obligation or duty of Broker other
than those expressly set forth herein.

9. Tax Reporting. All items of income, gain, expense and loss recognized in the
Account shall be reported to the Internal Revenue Service and all state and
local taxing authorities under the name and taxpayer identification number of
Borrower.

10. Termination. The rights and powers granted herein to Lender have been
granted in order to perfect its security interest in the Collateral, are powers
coupled with an interest and will neither be affected by the death or bankruptcy
of Borrower nor by the lapse of time. The obligations of Broker under Sections
3, 4, 5 and 6 above shall continue in effect until the security interest of the

 

-3-



--------------------------------------------------------------------------------

Lender in the Collateral has been terminated pursuant to the terms of the Loan
Agreement and Lender has notified Broker of such termination in writing. Upon
receipt of such notice, the obligations and maintenance of the Collateral after
the receipt of such notice shall terminate, Lender may take such steps as
Borrower may request to vest full ownership and control of the Collateral in
transferring all of the financial assets and credit balances in the Account to
another securities account in the name of Borrower or his designee.

11. Integration. This Agreement, the schedules and exhibits hereto and the
agreements and instruments required to be executed and delivered hereunder set
forth the entire agreement of the parties with respect to the subject matter
hereof and supersede and discharge all prior agreements (written or oral) and
negotiations and all contemporaneous oral agreements concerning such subject
matter and negotiations. There are no oral conditions precedent to the
effectiveness of this Agreement.

12. Amendments. No amendment, modification or termination of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by the party to be charged.

13. Severability. If any term or provision set forth in this Agreement shall be
invalid or unenforceable, the remainder of this Agreement, or the application of
such terms or provisions to persons or circumstances, other than those to which
it is held invalid or unenforceable, shall be construed in all respects as if
such invalid or unenforceable term or provision were omitted.

14. Successors. The term of this Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors or
heirs and personal representatives.

15. Rules of Construction. In this Agreement, words in the singular number
include the plural, and in the plural include the singular, words of the
masculine gender include the feminine and the neuter, and when the sense so
indicates words of the neuter gender may refer to any gender and the word “or”
is disjunctive but not exclusive. The captions and section numbers appearing in
this Agreement are inserted only as a matter of convenience. They do not define,
limit or describe the scope or intent of the provisions of this Agreement.

16. Notices. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Borrower,
Lender or Broker at the address set forth below. Such notice or demand shall be
deemed sufficiently given for all purposes when delivered (a) by personal
delivery and shall be deemed effective when delivered, or (b) by mail or courier
and shall be deemed effective three (3) Business Days after deposit in an
official depository maintained by the United States Post Office for the
collection of mail or one (1) business day after delivery to a nationally
recognized overnight courier service (e.g., Federal Express). Notice by e-mail
is not valid notice under this or any other agreement between Borrower, Lender
and Broker.

 

-4-



--------------------------------------------------------------------------------

To Borrower:

Access Worldwide Communications, Inc.

301 Yamato Road

Suite 2110

Boca Raton, FL 33431

Attention: Richard Lyew, Chief Financial Officer

With a copy to:

Access Worldwide Communications, Inc.

301 Yamato Road

Suite 2110

Boca Raton, FL 33431

Attention: Mark Wright, General Counsel

To Lender:

Manufacturers and Traders Trust Company

One M&T Plaza

Buffalo, NY 14240

Attention: Office of General Counsel

With a copy to:

M&T Lender

601 Dresher Road, 3rd Floor

Horsham, PA 19044

Attention: William Moul, Jr., Vice President

To Broker:

M&T Securities

____________________________

____________________________

Attention:____________________

ALL “PAYMENT IN FULL” CHECKS OR OTHER MEDIA OF PAYMENT MUST BE SENT TO LENDER
ONLY TO THE ABOVE ADDRESS OR SUCH OTHER ADDRESS DESIGNATED BY LENDER BY NOTICE
IN ACCORDANCE WITH THIS SECTION.

17. Governing Law; Jurisdiction. This Agreement has been delivered to and
accepted by Lender and shall be deemed to be made in the State of New York. This
Agreement shall be interpreted in accordance with the laws of the State of New
York excluding its conflict of laws rules. BORROWER AND BROKER HEREBY
IRREVOCABLY CONSENT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
IN THE STATE OF NEW YORK IN A COUNTY OR JUDICIAL DISTRICT WHERE LENDER MAINTAINS
A BRANCH, AND CONSENT THAT LENDER MAY EFFECT ANY SERVICE OF PROCESS IN THE
MANNER AND AT BORROWER’S AND BROKER’S ADDRESS SET FORTH ABOVE

 

-5-



--------------------------------------------------------------------------------

FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS
AGREEMENT SHALL PREVENT LENDER FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR
JUDGMENT OR EXERCISING ANY RIGHTS AGAINST BORROWER OR BROKER, AGAINST ANY
SECURITY OR AGAINST ANY PROPERTY OF BORROWER OR BROKER WITHIN ANY OTHER COUNTRY,
STATE OR FOREIGN OR DOMESTIC JURISDICTION. Borrower and Broker acknowledge and
agree that the venue provided above is the most convenient forum for Lender,
Borrower and Broker. Borrower and Broker waive any objection to venue and any
objection based on a more convenient forum in any action instituted under this
Agreement.

18. Counterparts; Facsimile Signatures. This Agreement and any notice or
communication under this Agreement may be executed in one or more counterparts,
each of which shall constitute an original, but all of which together shall
constitute one and the same instrument. Delivery of a photocopy or telecopy of
an executed counterpart of a signature page to this Agreement shall be effective
as delivery of a manually executed counterpart of this Agreement.

IN WITNESS WHEREOF, intending to be legally bound hereby the parties hereto have
entered into this Control Agreement on the              day of May, 2008.

 

BROKER: M&T SECURITIES By:     

Name/Title:     

[Address]:     

BORROWER:

ACCESS WORLDWIDE

COMMUNICATIONS, INC.

 

Name/Title:     

[Address]:     

LENDER: MANUFACTURERS AND TRADERS TRUST COMPANY  

Name/Title:     

[Address]:     

 

-6-